3d 721, 752-53 (N.D. Tex. 2019) (quoting Paul v. Davis, 424 U.S. 693, 702 (1976)). Accordingly,

Plaintiffs cannot base their substantive due process claim on the alleged defamation alone.

Furthermore, Plaintiffs have not sufficiently alleged that their termination implicates a liberty

interest under a stigma-plus test. See id. at 753 (citing Paul, 424 U.S. at 711 ). As explained above,

the allegations in the Complaint do not suggest that Plaintiffs were branded with a badge of infamy

or public scorn. Accordingly, the Court grants Defendants' Motion and dismisses the portions of

Count I that are based on the alleged deprivation of Plaintiffs' substantive due process rights.

                                      (4) Qualified Immunity

        Qualified immunity "protects government officials 'from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known."' Pearson v. Callahan, 555 U.S. 223,231 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The doctrine of qualified immunity balances

two interests: "the need to hold public officials accountable when they exercise power

irresponsibly and the need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably." Id. Qualified immunity shields "all but the plainly incompetent or

those who knowingly violate the law." Malley v. Briggs, 475 U.S. 335,341 (1986).

        The doctrine of qualified immunity protects government officials from civil damages

liability when their actions could reasonably have been believed to be legal. Morgan v. Swanson,

659 F.3d 359, 370 (5th Cir. 2011). When a defendant raises a qualified immunity defense, the

plaintiff has the burden of demonstrating the inapplicability of that defense. Cantrell v. City of

Murphy, 666 F.3d 911, 918 (5th Cir. 2012). To meet this burden, the plaintiff must show "(1) that

the official violated a statutory or constitutional right, and (2) that the right was 'clearly




                                                 11
